SANBORN, Circuit Judge
(dissenting). The contract price of the garage was §16,548.50. The plaintiff pleaded that the construction o£ *194the building cost him $6,143.77 more than the contract price, and he brought this action to recover this excess and for nothing else. The defendant answered that the building constructed by the plaintiff was not that contemplated by the parties or required by .the contract, but that it was a different kind of a garage from that mentioned in the contract, plans, and specifications. The issue presented by the pleadings, therefore, was whether or not the garage constructed was the building described in the contract and in the plans and specifications which accompanied it. At the trial the plaintiff introduced in evidence the certificate of the architect that the amount of the expense incurred by the plaintiff in the construction of the garage was $6,-143.77 more than the price specified in the contract. But he did not certify that the garage constructed by the plaintiff corresponded with that called for by the contract or with the plans and specifications which accompanied the contract. And the plaintiff produced no other evidence to that effect. Thereupon the defendant offered to prove, by a competent witness upon the stand, that the garage which the plaintiff actually built differed from that contracted for in certain specified ways, and that although the garage actually constructed cost $6,143.77 more than the contract price, the garage contracted for could have been reasonably constructed for that price. In my opinion it was a good defense to the action to recover the $6,143.77 excess above the contract price that the plaintiff paid this excess for the construction of a building which cost $6,143.77 more than the building contracted for would have cost. I think this issue was fairly raised by the pleadings, that the evidence offered by the defendant was competent to prove it, and that if this evidence had been received and had been uncontradicted it would have established that defense, and the certificate of the architect would not have estopped the Surety Company from making it. The certificate in my opinion would not have estopped, and did not estop, the defendant from establishing this defense because the architect did not certify therein, nor did he testify, that the garage actually constructed by the plaintiff corresponded with that described in the contract, plans, and specifications, and also because if he had made such a certificate evidence that the contracted garage could have been built for the contract price, $16,458.50, would' have been competent, for it would have shown such a gross mistake in certifying that it cost under the supervision of this architect three-eighths more than the contract price that tjais proof would have implied bad faith or a failure to exercise an honest judgment on .his part, and thus would have warranted an avoidance of his certificate. Guild v. Andrews, 137 Fed. 369, 371, 372, 70 C. C. A. 49; Cook v. Foley, 152 Fed. 41, 51, 81 C. C. A. 237. It seems to me so clear that it was error in the court below to refuse to receive this evidence that the Surety Company was thereby deprived of a good defense, and that the judgment ought to be reversed and a new trial ought to be granted in this' case, that I find myself unwilling to assent to an affirmance of the judgment below.